PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Huang et al.
Application No. 16/093,690
Filed: October 15, 2018
For: DOUBLE GLASS MODULE

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition filed on November 09, 2021, under 37 CFR 1.137(b) which is being treated under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed May 20, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on 
July 21, 2021. A Notice of Abandonment was mailed on October 05, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a clean and marked up copy of the specification and a statement that contains “no new matter”, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being referred to the Office of Data Management for further processing into a patent. 






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions